FEB-26-2028 15: 1Seerom* 18-cv-09953-RA-SN Document 27-1 Filet OZABBABB65Page 1 of Bave:2-9

SETTLEMENT AGREEMENT AND RELEASE

Lg . . «tb ;
This Settlement Agreement and Release is made this ¥~ day of February 2020, between
Debra Wiles (“Plaintiff”) and Logan Staffing Solutions, Inc. and Logan Olumese (“Defendants”)
(collectively Plaintiff and Defendants are referred to as the “Parties”).

WHEREAS Plaintiff alleges that she was employed by Defendants, She was made to
attend mandatory training, and to perform certain duties as part of her employment, including but
not limited to, personal care services, such as assistance with dressing, bathing and personal
grooming of Defendants clients, Furthermore, Plaintiff alleges she was not properly paid for all
the hours she worked during the entire time she was employed by Defendant.

WHEREAS Plaintiff, through her counsel, Virginia & Ambinder LLP, has filed an action
in the United States District Court, Southern District of New York (“the Court”), under Docket
No. 18-cv-9953 (the “Action”) alleging inter alia violations by the Defendant of numerous wage
and labor law violations, including but not limited to, the Fair Labor Standards Act (hereinafter
referred to as "FLSA"), 29 U.S.C. §§ 206 and 216(b) and New York Labor Law (hereinafter
referred to as "NYLL") Article 6 §§ 190 et seq., 193,195, Article 19 §§ 650 et seq., 652, 663, and
12 New York Codes, Rules, and Regulations (hereinafter referred to as "N YCRR") § 142-2.1.

WHEREAS Defendants deny all of the material and immaterial allegations asserted by the
Plaintiff in her Complaint and have denied and continue to deny that they have violated any law,
rule or regulation or committed any wrong whatsoever against Plaintiff:

WHEREAS the Parties have exchanged information related to the claims in this Action,
such that they have adequate information to assess the appropriateness of this Agreement; and

WHEREAS the Parties desire to resolve and settle this Action in an amicable mannez
without the expense of further litigation;

NOW, THEREFORE, the intent to be legally bound hereby, and in consideration of the
mutual covenants and promises herein contained and for other good and valuable consideration,
the sufficiency and receipt of which the Parties acknowledge, the Partics agree as follows, subject
to Court approval pursuant to applicable provisions of federal, state and/or local law:

1) Incorporating Recitals.
This Agreement incorporates the foregoing “WHEREAS” clauses as terms of this Agreement
and though fully set forth herein,

2) Settlement Payment and Other Consideration.
In full consideration of this Agreement, and in compliance with the promises, covenant,
conditions, and agreements made hercin, Defendants, jointly and severally, hereby agree to
pay a total gross sum of Ten Thousand dollars ($10,000.00) (the "Settlement Amount"), in the
following manner: The amounts payable to Plaintiff and Plaintiffs Counsel shall be as follows:
FEB-B6-2828 15: 14 feo: 18-cv-09953-RA-SN Document 27-1 Fild@ G2/23/2655Page 2 of Bavse:3-9

a) The sum of $7,000 to Plaintiff will be made by checks payable to "Debra Wiles" which
Shall constitute non-taxable liquidated damages due and owing to Plaintiff and will be
reflected in a 1099 Form to be issued to Plaintiff. These payments will be made by check
payable to "Debra Wiles" and delivered to her attorneys at the offices of Virginia &
Ambinder LLP, 40 Broad Street, 7th Floor, New York, New York 10004.

b) The sum of $3,000 to Plaintiff's attorneys, Virginia & Ambinder, LLP shall constitute full
payment of all attorneys’ fees, costs, and disbursements in representing Plaintiff. These
payments will be made by check payable to "Virginia & Ambinder LLP” and delivered to
the offices of Virginia & Ambinder LLP, 40 Broad Street, 7th Floor, New York, New York
10004.

3) Time and Manner of Payments.
The Payments outlined in Paragraph 2(a) and 2(b), above, will be made as follows:
a) Two (2) checks payable to "Debra Wilcs" for $3,500, payable on March 1, 2020 and April
1, 2020 and

b) Two (2) checks payable to “Virginia & Ambinder, LLP” for $1,500 shall be delivered to
Virginia & Ambinder, LLP, located at 40 Broad Street, New York, NY 10004 payable on
March 1, 2020 and April 1, 2020.

4) Mutual Release.
a) In consideration for the payment and benefits provided for in Paragraph 2 of this
Agreement, Plaintiff and her successors, assigns, heirs, executors, agents, administrators
and any legal and personal representatives, and each of them hereby releases, remises,
acquits and forever discharges Defendants and their predecessors, successors, assigns,
parents, subsidiaries, affiliates, officers, trustees, directors, shareholders, partners,
employees, agents, heirs, administrators, exccutors, and attorneys, past and present (the
"Relcasees”) from any and all claims, demands, actions, causes of action, debts, liabilities,
rights, contracts, obligations, duties, damages, costs, of every kind and nature whatsoever,
and by whomever asserted, whether at this time known or suspected, or unknown or
unsuspected, anticipated or unanticipated, direct or indirect, fixed or contingent, which may
presently exist or which may hereafter become known, relating to any claim regarding
unpaid or improperly paid wages, including claims of
i) violations of the minimum wage or overtime provisions of the Fair Labor Standards
Act; ;

li) violations of the minimum wage and overtime provisions of the New York Labor Law;

iti) defendants’ failure to pay any wages owed to plaintiff,

iv) the "spread of hours" provisions of the New York Labor Law and applicable Wage
Orders;

v) the wage notice and wage statement provisions of the New York Wage Theft
Prevention Act; and/or

vi) any and all claims for violation of any written or unwritten contract, agreement,
understanding, policy, benefit, retirement or pension plan, severance plan, or covenant
of any kind, or failure to pay wages, bonuses, employee benefits, other compensation,
attorneys’ fees, damages, or any other remuneration.
FEB-G6-2822 15: (aGeo#!18-cv-09953-RA-SN Document 27-1 FilethOOBERe6Tage 3 of Fase:49

b) Plaintilf hereby expressly consents that the release contained in Paragraph 4(a) shall be
given full force and effect according to each and all of its express terms and provisions.
Plaintiff hereby expressly acknowledges that she has been advised to review this
Agreement and the releasc that it contains with an attorney, that she understands and
acknowledges the signiticance and consequences of said release, und that she understands
and acknowledges that without such provision, Defendants would not have entered into
this Agreement or provided Plaintiff with the payments and benefits described in Paragraph
2.

¢) This release shall not affect or limit: (a) any claims that may arise after the date Plaintiff
signs this Agrcement; (b) Plaintiffs right to enlorce the terms of this Agreement; and/or
(c) any other claims that, under controlling law, may not be released by private settlement.

d) Defendants and their successors and assigns will release, remise, acquit and forever
discharge Plaintiff from any and all claims, demands, actions, causes of’ action, debts,
habilities, rights, contracts, obligations, dutics, damages, costs, of every kind and nature
whatsoever, and by whomever asserted, whether at this time known or suspected, or
unknown or unsuspected, anticipated or unanticipated, direct or indirect, fixed or
contingent, which may presently exist or which may hereafter become known, arising out
of or in any way connected with Plaintiffs relationship with any of Defendants, the
termination of that relationship, or any other transaction, occurrence, act or omission, or
any loss, damage or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission Plaintiff committed or omitted prior to the date of this
Agreement and Release.

e) The Partics acknowledge that by entering into this Agreement, they are agrecing to waive
any and all appeals that they may have or will have with respect to this Action.

5) Stipulation of Dismissal.

Following the execution of this Agreement by cach of the Partics, the Parties agree that their
counsel will present this Agreement, along with the Proposed Order of Dismissal with
Prejudice (the "Order") attached hereto as Exhibit A, to the Court for review and approval.
Counsel for Parties shall cooperate and take all necessary steps to arrange for the Court's
approval of the Agreement and cntry of the attached Order. The terms of the Agreement will
become effective on the date the Court provides notice to the Parties (via ECF notification or
other means) of the Court's approval and exccution of the Order (the "Effective Date"),

6) Non-Admission.
‘The Parties agree that this Agreement is not and shall not be construed as an admission by any
Party of any liability or misconduct, or a violation by Plaintiff of any of Defendants’ policies
or procedures, or of any federal, state or local statute, regulation or ordinance. Nor shall
anything in this Settlement Agreement be construed as an admission of the absence ot liability
of any Party. Moreover, neither this Agrcement nor anything contained in it shall be construed
to be or shall be admissible in any proceeding as evidence of any admission by Defendants of
any violation of any policies or procedures or of any federal, state or local statute, regulation
FEB-B6-2020 15: Sabet? 18-cv-09953-RA-SN Document 27-1 FilethOO/EBRes age 4 of Pase:59

or ordinance. This Agreement may be introduced, however, in any proceeding to enforce the
Agreement.

7) Successors and Assigns
Upon the merger or consolidation of the corporate Defendant into or with another entity, or
upon the sale of all or substantially all the assets, business, and goodwill of the corporate
Defendant, this Agreement and Release shall bind and inure to the benefit of both the corporate
Defendant and the acquiring, succeeding, or surviving entities, as the case may be.

8) Applicable Law: Furum Selection

This Agreement shall be governed by, and construed in accordance with, the laws of the State
of New York without reference to its conflicts of laws principles. The Parties consent to the
sole jurisdiction of the United States District Court for the Southern District of New York for
any litigation arising out of the terms of this Agreement or the Parties’ performance thereunder;
in the event that this court lacks. or declines junsdiction over any such litigation, the Parties
consent to the sole jurisdiction of the courts of the state of New York havin g jurisdiction over
New York County.

9) Execution in Counterparts: Facsimile signatures; Force and effect.
This Agreement may be executed using facsimile signatures, and in counterparls, with the same
effect as if the Signatures were original and made on the same instrument. A copy of a Party's
signature on this Agreement shall be acceptable in any action against that Party to enforce this
Agreement. Facsimile or electronic copies of this Agreement shall be deemed for all purposes
to have the same force and effect as the original hereof.

10) Non-Disparagement.

a) Plaintiff agrees not to make any false statement about Defendants or any of the Releasees
that is derogatory, disparaging, or defamatory, whether by electronic, written or oral
means, to any person (including, but not limited to, the press or other media, or on social
media websites),

b) Defendants agree that they shall not, directly or indirectly, in public or in private,
deprecate, impugn, disparage, or make any remarks that would or could be construed to
defame Plaintiff. Should Defendants or their agents, successors or assigns, be contacted
regarding an employment reference for Plaintilf, Defendants shall provide a neutral
reference, confirming dates of employment, last wage rate, and job title, and shall not
disclose the existence of the Action. If Defendants are specifically asked about the Action
as part of a request for an employment reference, Defendants will state solely that the
matter has been resolved.

11) Breach; Cure; Enforcement.
The Parties agree that the Court will retain jurisdiction of the Action for the sole purpose of
enforcing the terms of this Settlement Agreement.

12) No Retaliation.
FEB-G6-e0e0 15: 1& Fsamt:18-cv-09953-RA-SN Document 27-1 Filde:O2/83/8€65Page 5 of Bese:6-9

Consistent with their legal obligations, Defendants will not retaliate against Plaintilf for
participating in the Action and/or settlement.

13) Entire Agreement.
The Partics acknowledge and agree that this Agreement reflects the entire agreement between
the Parties and fully supersedes any and all prior or contemporaneous agreements and
understandings between the Parties, ‘here is no other agreement except as stated hercin. No
other promises or agreements shall be binding or shall modify this Agreement unless signed
by Plaintiff and an authorized representative of Defendants hereto, specifically referring to
this Agreement and the modification or amending of it. Plaintiff acknowledges that
Defendants have made no promises to her other than those contained in this Agreement.

14) Non-Waiver.
No delay or omission by any Party in exercising any rights under this Agreement shall
operate as a waiver of that or any other right. A waiver or consent given by a Party on one
occasion shall be effective only in that instance and shall not be construed as a bar or waiver
of any right on any other occasion. No provision of this Agreement may be waived except by
a written instrument signed by the Party waiving compliance.

15) Interpretation.

a) Construal. Each of the Parties has participated in negotiating and drafting this Settlement
Agrcement after consulting with, and/or having had the Opportunity to consull with, legal
counsel, Accordingly, no Party shall maintain that the language of this Settlement
Agreement shall be construed in any way by reason of another Party's putative role in
drafting any of thesc documents. Ambiguities shall not be construed against any Party
based on any claim about the identity of the drafter of the language.

b) Severability. In the event that any provision of this Agreement is held by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining provisions
shall not be affected; and, the illegal or invalid provisions shall be reformed to the extent
possible to be consistent with the other terms of this Agreement; and, if such provisions
cannot be so reformed, they shall not be deemed to be a part of this Agrcement. Tt is the
intention of the Parties that if any term or provision of this Agreement is capable of two
constructions, one of which would render the term or provision void and the other of
which would render the term or provision valid, then the term or provision shall have the
meaning that renders it valid.

c) Section Headings. Section headings are used herein for reference only and do not atilect
the meaning of any provision of this Agreement.

d) Recitals. The recitals set forth hercin are part of the contractual undertaking of the Partics
and shall not be regarded as surplusage.

16) Representations and Warranties.
a) Fach of the undersigned warrants that he or she is legally competent and duly authorized
by the respective Parties to execute this Settlement Agreement on behalf of such Party.
FEB-@6-2028 15:16 deemt:18-cv-09953-RA-SN Document 27-1 Filde:O272948€6SPage 6 of ave: 7/9

b)

d)

Each Party hereby warrants, represents, covenants and acknowledges that he/she/it has
been represented by independent egal counsel in connection with the review,
negotiation, and execution of this Settlement Agreement. Each Party acknowledges that
he/she/it has voluntarily, and upon the advice and approval of his/her/its legal counsel in
this matter, read and understood this Settlement Agreement and all of its terms and
conditions and agrees to each and every term and condition herein.

Plaintiff represents that, other than the Action, Plaintiff has not commenced or asserted
any lawsuit, administrative charge or complaint, arbitration, claim or other legal
procceding against any or all of the Releasces in any forum, Judicial, quasi-judicial or
administrative, that is designed to remedy or seck redress for any right or rights waived
and/or released by this Agreement.

Although the caption of the Action names the Plaintiff "Individually and on Behalf of All
Other Persons Similarly Situated" as Plaintiff, Plaintiff represents that there are no other
persons represented by Plaintiff, nor has any other Plaintiff been joined in this action.

17) Notices.
Any provision of this Agreement that calls for notice to be sent to Plaintiff or Defendants
shall be sent via email, facsimile, messenger, overni ght mail, or first-class mail, and shall be
directed as follows, or to any other address designated in writing:

Plaintiff: Defendants:

Virginia & Ambinder, LLP The Law Offices of William A. Roche, P.C.
40 Broad Street, 7" Floor 183 Broadway, Suite 218

New York, NY 10004 Hicksville, NY 11801

Telephone: 212-943-9080 Telephone: 516-308-1739

All notices, requests, consents and other communications hereunder shall be deemed to have
been received either (i) if by hand, at the time of the delivery thereof to the Receiving Party at
the address of such Party's counsel set forth above, (ii) if made by facsimile transmission or
email, at the time that receipt thereof has been acknowledged by electronic confirmation or
otherwise, (iii) if sent by overnight courier, on the next business day following the day such
notice is delivered to the courier service, or (iv) if sent by first class, registered or certified
mail, on the 5th business day following the day such mailing is made. No other methods of
delivery are valid other than those expressly set forth above.

[INTENTIONALLY LEFT BLANK;
SIGNATURE: PAGE IMMEDIATELY FOLLOWS]
FEB -BG-2AE8 15:65 56M 8-cv-09953-RA-SN Document 27-1 Filed-@272972826Piage 7 of Pase:8-9

18) Signatures.

THE PARTIES ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT, UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO
IT OF THETR OWN FREE WILL, WITHOUT DURESS OR COERCION, AFTER
DUE CONSIDERATION OF ITS TERMS AND CONDITIONS.

 

 

 

 

 

PLAINTIFF: DEFENDANT:
ta aU ) Qe
BY: DEBRA WILES BY: LOGAN OLUMESE
\ | THE LOGAN STAFFING SOLUTIONS,
DATE: 3 \u\v0 INC.
DATE:

 
Case 1:18-cv-09953-RA-SN Document 27-1 Filed 02/21/20 Page 8 of 9

18) Signatures.

THE PARTIES ACKNOWLEDGE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT, UNDERSTAND IT, AND ARE VOLUNTARILY ENTERING INTO
IT OF THEIR OWN FREE WILL, WITHOUT DURESS OR COERCION, AFTER
DUE CONSIDERATION OF ITS TERMS AND CONDITIONS.

PLAINTIFF: DEFENDANT:

 

 

BY: DEBRA WILES BY: LOGAN OLUMESE
THE LOGAN STAFFING SOLUTIONS,
DATE: INC.

 

DATE:

 
FEB-BE-2060 15:16 ty9ny:18-cv-09953-RA-SN Document 27-1 Fild@ GZ/#3/2655Page 9 of Jave#9’9

EXHIBIT A

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

The Law Offices of Wiliam A. Roche, P.C,
Attorneys for Defendant
183 Broadway, Suite 218
Hicksville, NY 11801
Tel: 516-308-1739
WILLIAM A. ROCHE, ESQ.
ASSAD A. BHATTI, ESQ.

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

DEBRA WILES, individually and on behalf of all persons Civil Action No.

similarly situated, 18-cv-9953
Plaintiffs,

 

-against-

THE LOGAN STAFFING SOLUTIONS INC., and/or any
other related entities,

Defendant.
STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE

ITIS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff Debra Wiles
(“Plaintiff), and Defendants, The Logan Staffing Solutions, Inc. and Logan Olumese ("Defendants"), that
all of Plaintiffs claims in the Complaint in the above-captioned action are dismissed, with prejudice.
pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, ‘the Partics further agree that the Court
will retain jurisdiction of this matter for the sale purpose of enforcing the Settlement Agreement. Each Party
shall bear his/her/its own costs and attorneys’ fees.

Dated: February __, 2020

 

 

Virginia & Ambinder, LLP The Law Offices of William A. Roche, P.C.
Attorneys for Plaintiff Attorneys for Defendants
By: By:
LaDonna Lusher, Esq. William A. Roche, Esq.
40 Broad Street, 7" Floor 183 Broadway, Suite 218
New York, NY 10004 Hicksville, NY 11801
Telephone: 212-943-9080 Telephone: 516-308-1739
